Citation Nr: 1206722	
Decision Date: 02/24/12    Archive Date: 03/09/12

DOCKET NO.  08-35 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected left and right knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from October 1970 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied service connection for a low back disorder.  Due to the Veteran's place of residence, the RO in Seattle, Washington, performed the most recent development regarding this claim.  The Veteran did not request a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required before the issue on appeal, specifically service connection for a low back disorder, to include as secondary to service-connected left and right knee disabilities, is ripe for adjudication upon the merits.  38 C.F.R. § 19.9 (2011).  

The Veteran essentially contends that his low back disorder either began during service or was caused or aggravated by his service-connected bilateral knee disabilities.  Reviewing the Veteran's service treatment records, the Board notes that the records do not contain any notation of injury, complaints, findings, diagnosis, or treatment of a low back disorder.  

Reviewing the post-service treatment records, in an October 2004 VA treatment record, the Veteran reported falling and hurting his back.  Subsequent VA treatment records indicate treatment for pain in the lower back.  In an August 2006 VA medical examination report and addendum, based in part on X-ray findings, a VA examiner diagnosed chronic muscular strain, disc degeneration, and spondylolisthesis.  

Reviewing the lay evidence, the Veteran has made conflicting statements as to whether he believed that he had onset of a low back disorder during service.  In a November 2005 VA treatment record, the Veteran indicated that he had not experienced a period of three unbroken months in which he had not experienced back pain since service.  In an August 2006 VA medical examination report, the Veteran stated that he did not experience low back pain during service, and that he "may" have experienced some mild low back pain a year after service.  The Veteran recalled that he had definitely experienced nearly continuous back pain since 1978.  Yet, in a November 2008 statement, the Veteran stated that he experienced a sore back during service and had to "tough it out" in order to do his duty.  

The Veteran has also indicated his belief that his service-connected bilateral knee disabilities caused or aggravated his current low back disorder.  In a November 2008 statement, the Veteran asserted that improper lifting techniques related to the pain in his knees had worsened his low back disorder.

As noted above, the RO provided the Veteran with a VA medical examination in August 2006 to determine the nature and etiology of the Veteran's claimed low back disorder.  The August 2006 VA medical examination report reflects that the Veteran told the VA examiner that he did not experience any back pain until after service.  Having reviewed the claims file, interviewed the Veteran, and performed a physical examination, the VA examiner concluded that the Veteran would have developed back pain even if he were never in service.  Moreover, the VA examiner opined that the Veteran would have developed low back pain even if he had never developed the service-connected bilateral knee disabilities.  Therefore, the VA examiner stated that the Veteran's low back disorder was not directly related to service and was not directly related to (caused by) the Veteran's right and left knee disabilities.

In answering whether the bilateral knee disabilities aggravated the Veteran's low back disorder, the VA examiner opined that the favoring of both knees probably made the Veteran's low back symptomatology "more bothersome."  The VA examiner indicated that, if such worsening of low back disorder symptomatology difficulty were to be considered aggravation, the VA examiner stated that the baseline status for the Veteran's low back disorder would be the same as noted in the report, except with less pain symptomatology.  The VA examiner assessed that the Veteran's current low back disorder symptomatology (primarily pain) was 80 percent due to problems with the back itself, and 20 percent due to increased pain caused by favoring both knees.  

In this instance, the VA examiner did not provide adequate opinions regarding the question of aggravation of the Veteran's low back disorder; therefore, a remand for another examination and medical opinion regarding aggravation is necessary. 
While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

Reviewing VA regulations, in order to prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999). 

Also, pursuant to 38 C.F.R. § 3.310(a) (2011), a "disability which is proximately due to or the result of a service-connected disease or injury shall be service connected."  See Evans v. West, 12 Vet. App. 22, 29 (1998) (noting requirements for establishing service connection on a secondary basis).  Thus, in order to establish a secondary service connection claim, the evidence must show (1) the existence of a current (secondary) disability; (2) the existence of a service-connected disability; and (3) evidence that the service-connected disability proximately caused the secondary disability.  38 C.F.R. § 3.310(a).

A veteran may also establish secondary service connection by demonstrating that his current (secondary) disability became aggravated or chronically worsened by the already service-connected disease.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that "when aggravation of a veteran's non-service-connected [secondary] condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation"); see Libertine v. Brown, 9 Vet. App. 521, 522 (1996) (finding that an "additional disability resulting from the aggravation of a non-service-connected [secondary] condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a)").  The provisions of 38 C.F.R. § 3.310 (2011) also require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  The purpose of the regulatory change was to implement the requirements of Allen, 7 Vet. App. at 439.  In the comments to the new regulation, the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.

In the August 2006 VA medical examination report, the VA examiner did not include any explanation for his statement that the Veteran's low back disorder, diagnosed as a chronic muscular strain, disc degeneration, and spondylothesis, was not directly related to service, other than to state that the Veteran would have had back pain symptomatology regardless of his service or his knee disabilities.  The Board notes that the August 2006 VA examiner was to provide an opinion as to whether the Veteran's current low back disorder, specifically diagnosed chronic muscular strain, disc degeneration, and spondylothesis, was as likely as not directly related to service or to the Veteran's left and right knee disabilities.  

The August 2006 VA examiner did not explain why, in his opinion, the Veteran's apparently inevitable development of back pain symptomatology, regardless of service history or bilateral knee disability, was all the evidence that was needed to show that the Veteran would have developed his current back disorder, specifically diagnosed chronic muscular strain, disc degeneration, and spondylothesis, even had he not been in service or developed a bilateral knee disability.  The inevitability of back pain symptomatology, without any further clinical evidence, was not an adequate justification for the August 2006 VA examiner's conclusion that the Veteran's low back disorder, in itself, was not at least as likely as not related to service.  

Moreover, in discussing whether the Veterans' low back disorder was aggravated by his bilateral knee disabilities, the August 2006 VA examiner stated that the Veteran's baseline pre-aggravation level of disability was the same as his current report of back symptomatology, except for less back pain.  The VA examiner indicated that the 80 percent of the Veteran's back pain was caused by his current low back disorder, and 20 percent of the Veteran's back pain was caused by his bilateral knee disabilities.  Again, the Board notes that the VA examiner was supposed to offer an opinion as to whether the Veteran's low back disorder, specifically diagnosed chronic muscular strain, disc degeneration, and spondylothesis, became aggravated or chronically worsened by the already service-connected bilateral knee disabilities.  If aggravation were found, the VA examiner was to establish a pre-aggravation baseline level of disability, normally expressed in loss of range of motion or other quantifiable measurements, and compare it to current level of disability.  Instead, the VA examiner stated that the Veteran would have experienced less back pain had he not had a knee disorder, which is suggestive of a natural progression of the disorder rather than permanent worsening in severity of the underlying disability.  In this context, the presence of greater pain symptomatology also does not in itself indicate an actual aggravation of the Veteran's diagnosed low back disorder; therefore, the August 2006 VA examiner's findings regarding aggravation are inadequate.  

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Therefore, a remand is necessary to provide an additional VA examination.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure compliance with all VCAA notice and assistance requirements.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011). 

At a minimum, the AMC/RO should notify the Veteran and his representative of the amendment to 38 C.F.R. 
§ 3.310, effective October 10, 2006, for the purpose of implementing the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744  (2006).  The amendment essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.

2.  The AMC/RO should also ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his low back disorder and bilateral knee disabilities since April 2008, the date of the last VA treatment record included in the claims file.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of any pertinent treatment records identified by the Veteran.  

3.  Thereafter, the Veteran should be afforded a VA joints examination, performed by a qualified VA examiner, in order to determine the etiology of the Veteran's low back disorder.  The relevant documents in the claims file should be furnished to the VA examiner for review and the report compiled by the VA examiner should indicate whether the documents were made available and reviewed.

Following the review of the relevant evidence in the claims file, the clinical evaluation, and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should offer the following opinion:

Is it at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder was aggravated by the Veteran's bilateral knee disabilities?

In rendering this aggravation opinion, please specifically discuss the underlying diagnosed low back disability (which includes degenerative changes/disc degeneration and spondylolisthesis) and explain how the underlying back disability has or has not been permanently worsened by the service-connected knee disabilities.  The VA examiner is advised that aggravation for legal purposes is defined as a permanent worsening of the underlying disability beyond its natural progression (versus a temporary flare-up of symptoms). 

The VA examiner is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

If it is the examiner's opinion that the Veteran's low back disorder was aggravated by the service-connected bilateral knee disabilities, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the low back disorder (e.g., limitation of range of motion by degrees of flexion and extension of the thoracolumbar spine) before the onset of aggravation.

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinions with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim of service connection for a low back disorder, to include as secondary to the service-connected left and right knee disabilities.  If the benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

